Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2016/0312074).
Regarding Claims 1-4, 8, 9, 12, and 13, Choi et al. teaches providing a metal porous body [18] (See page 2, paragraph [0019] and page 3, paragraph [0022], teaching porous conductive structures that may be metal or metallized with conductive metals such as copper, said structure including foam; and note a metallized, i.e. metal coated, foam is reasonably considered a metal foam, and further its clear metal foams would have been suitable as porous conductive structures as desired).  Choi et al. 
Regarding Claim 5, as described above, the laminated PSA may be formed on a release liner [206] that then becomes part of the formed structure, and it is clear the PSA is removed from this release liner prior to using the fabricated structure (See page 6, paragraph [0045] and Fig. 3, and note the curing will have already occur prior to removal since the curing forms the completed PSA structure following coated as previously described).  This is a step of removing the PSA after curing as claimed.
Regarding Claim 7, Examiner submits the porous structure [18] is reasonably considered a sheet (See Figs. 1-3), and it may be 20-50 microns thick (See page 3, paragraph [0022]).
Regarding Claim 11, Choi et al. teaches the curable material may be acrylic (See page 4, paragraphs [0027] and [0032]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. as applied to Claim 1, and further in view of Platek et al. (US 4,515,672).
Regarding Claims 10 and 14, Choi et al. teaches the method of Claim 1 as described above. Choi et al. is silent as to any specific porosity of the porous structure, but it would have been apparent that any known porosities for similar porous conductive materials would have predictably been suitable for use as the porous conductive structure in Choi et al.  Further, it is known metal coated foams impregnatable and used for conductive applications may have porosities of 50 to 98 percent (See, for example, Platek et al., col. 1, line 60 to col. 2, line 22, teaching metallized foams that may be impregnated and used for conductive application have porosities of 50-98%).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a copper porous structure with a porosity of around 70-80% because such structures are known to be suitable for impregnation and for conductive application, such as is desired in Choi et al. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no reason provided in the prior art to wash the PSA from the porous body in a process such as is claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746